—Appeal by the de*683fendant from a resentence of the Supreme Court, Queens County (Naro, J.), imposed March 10, 2000, upon remittitur from this Court (see, People v Garcia, 267 AD2d 247).
Ordered that the resentence is affirmed.
Contrary to the defendant’s contention, the resentencing court complied with the mandates of Penal Law § 70.10 (2). The court adequately stated on the record the reasons it was of the opinion that the history and character of the defendant and the nature and circumstances of his criminal conduct demonstrated that extended incarceration and lifetime supervision would best serve the public interest (see, People v Smith, 254 AD2d 377; People v Corrica, 243 AD2d 722; People v Dell'Orfano, 217 AD2d 588; People v Montes, 135 AD2d 838; cf., People v Gaines, 136 AD2d 731, 733). Krausman, J. P., S. Miller, McGinity and Feuerstein, JJ., concur.